Sicoli v Riverside Ctr. Parcel 2 Bit Assoc., LLC (2017 NY Slip Op 04215)





Sicoli v Riverside Ctr. Parcel 2 Bit Assoc., LLC


2017 NY Slip Op 04215


Decided on May 25, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2017

Tom, J.P., Sweeny, Richter, Kapnick, Webber, JJ.


4121N 152480/15

[*1] Peter Sicoli, et al., Plaintiffs-Respondents,
vRiverside Center Parcel 2 Bit Associates, LLC, et al., Defendants-Appellants.


Cornell Grace, P.C., New York (Porsha Johnson of counsel), for appellants.
Sacks and Sacks, LLP, New York (Scott N. Singer of counsel), for respondents.

Order, Supreme Court, New York County (David B. Cohen, J.), entered November 25, 2016, which, in this action for personal injuries sustained by plaintiff Peter Sicoli while working at a construction project, denied defendants' motion for leave to renew and reargue the previously granted application of plaintiffs to direct defendants to produce unredacted accident reports, unanimously affirmed, as to the denial of leave to renew, and the appeal therefrom otherwise dismissed, without costs.
That part of defendants' motion seeking leave to renew plaintiffs' oral application for the production of unredacted accident report, was properly denied. Defendants did not demonstrate the existence of new facts warranting a change in the motion court's prior determination (see CPLR 2221[e][2]; Mano Enters., Inc. v Metropolitan Life Ins. Co., 143 AD3d 597 [1st Dept 2016]). Furthermore we see no reason to alter the court's discovery ruling. The denial of reargument is not appealable (Oyang v NYU Hosp. Ctr., 139 AD3d 531 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 25, 2017
CLERK